          Case 5:21-cv-02726-SVK Document 8 Filed 05/06/21 Page 1 of 2




 1 JEFFREY N. WILLIAMS (SBN 274008)
   jwilliams@wargofrench.com
 2 WARGO & FRENCH LLP
 3 601 S. Figueroa St., Suite 4625
   Los Angeles, CA 90017
 4 Tel: (310) 853-6300
   Fax: (310) 853-6333
 5
   Attorneys for Defendant
 6 OMAZE, INC.
 7
                         UNITED STATES DISTRICT COURT
 8
                      NORTHERN DISTRICT OF CALIFORNIA
 9
10
     ANDREAS KNÜTTEL, MATTHEW                       Case No. 5:21-cv-02726
11   JURANEK, AND ADRIANA CARLIN as
     individuals, on behalf of themselves, the      JOINT STIPULATION FOR
12   general public and those similarly situated,   EXTENSION OF TIME TO
                                                    RESPOND TO COMPLAINT
13           Plaintiffs,
14                                                  Complaint Filed: April 15, 2021
     v.
15
     OMAZE, INC., a Delaware Corporation,
16
17           Defendant.

18
19
20
21
22
23
24
25
26
27
28

                 JOINT STIP. FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
         Case 5:21-cv-02726-SVK Document 8 Filed 05/06/21 Page 2 of 2




 1         Plaintiffs Andreas Knüttel, Matthew Juranek, and Adriana Carlin (“Plaintiffs”)
 2 filed this action on April 15. 2021. On or about April 26, 2021, counsel for Plaintiffs
 3 conferred with counsel for Defendant Omaze, Inc. (“Omaze”) and stated that the
 4 summons and complaint in this action were served upon Omaze’s registered agent on
 5 April 22, 2021. Omaze’s deadline to respond to the complaint based on this service
 6 date would be May 13, 2021. Fed. R. Civ. P. 12(a)(1)(A)(i).
 7         The parties have agreed to a stipulation extending the time for Omaze to
 8 respond to the complaint by thirty (30) days, or until June 14, 2021. Pursuant to
 9 Local Rule 6-1(a), a Court order is unnecessary as the change will not alter the date of
10 any event or any deadline already fixed by Court order.
11         Omaze and its counsel seek this extension in order to fully review and
12 understand Plaintiffs’ complaint before preparing the response to the Complaint, and
13 by entering into this stipulation, Omaze states that it does not intend to waive any
14 defenses or otherwise generally submit to the jurisdiction of the Court.
15
16 Dated: May 6, 2021                    GUTRIDE SAFIER LLP

17                                          By: s/ Seth A. Safier
                                                SETH A. SAFIER
18                                              ANTHONY PATEK
19
                                         Attorneys for Plaintiffs Andreas Knüttel, Matthew
20                                       Juranek, and Adriana Carlin
21
     Dated: May 6, 2021                  WARGO & FRENCH LLP
22
23                                          By: /s Jeff Williams1
                                                JEFFREY N. WILLIAMS
24
                                         Attorneys for Defendant Omaze, Inc.
25
26
     1
27   Pursuant to L.R. 5-1(i)(3), the ECF filer attests that concurrence in the filing of the
   document has been obtained from each of the other Signatories, which shall serve in
28 lieu of their signatures on the document.
                                                1
                  JOINT STIP. FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
